                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

BHUPENDRA GHANDI and A&Y
FAMILYGROUP INC.,

                     Plaintiffs,
                                              CIVIL ACTION FILE
v.
                                              NO. 1:19-cv-03511-SDG
CRAIG J. EHRLICH, et al.,

                     Defendants.


        DEFENDANTS’ DETAILED SUBMISSION IN SUPPORT OF
             AWARD OF LEGAL FEES AND EXPENSES


      In its September 21, 2020 Order, this Court granted Defendants’ Motion for

Sanctions (Doc. 18) and awarded “monetary sanctions in the form of attorney’s

fees and expenses incurred by Defendants in this action.” (Doc. 50 at 33). The

Court further instructed Defendants “to file with the Court declarations and other

materials in support of their claim for legal fees and expenses stemming from

Plaintiffs’ Rule 11 violations” (Id.). In compliance with the Court’s instructions,

Defendants show that they are entitled to an award of attorney’s fees and expenses

to the date of this filing in the amount of $53,250. Filed in support of this

submission is the Declaration of Defendants’ counsel Bruce P. Brown.

                                          1
                                     Discussion

      An award of $53,250 (plus fees and expenses incurred after the submission

of this application in litigating the fee award) is a reasonable and appropriate

monetary sanction.


      The legal standards to be applied by the Court in determining the amount of

attorney’s fees and costs to be awarded as a sanction under Rule 11 were restated

by the Eleventh Circuit in In Danubis Grp., LLC v. Landmark Am. Ins. Co., 685 F.

App'x 792, 803 (11th Cir. 2017):


      We use the lodestar approach to determine the amount of attorney's
      fees and costs to which a party is entitled. Under this approach, “the
      starting point in any determination for an objective estimate of the
      value of a lawyer's services is to multiply hours reasonably expended
      by a reasonable hourly rate.” Norman v. Hous. Auth. of Montgomery,
      836 F.2d 1292, 1299 (11th Cir. 1988). “A reasonable hourly rate is the
      prevailing market rate in the relevant legal community for similar
      services by lawyers of reasonably comparable skills, experience, and
      reputation.” Id. “Although the district court has wide discretion in
      exercising its judgment on the appropriate fee based on its own
      expertise, that discretion is not without limits. A conclusory statement
      that a fee is reasonable in light of the success obtained is generally
      insufficient.” Id. at 1304. “The court's order on attorney's fees must
      allow meaningful review—the district court must articulate the
      decisions it made, give principled reasons for those decisions, and
      show its calculation.” Id.




                                          2
      In Part A, Defendants will address the “hours reasonably expended” and,

in Part B, Defendants will address the “reasonable hourly rate.” Id.


      A.      Hours Reasonably Expended


      Defendants have followed this Court’s Order by documenting the hours

incurred since the inception of this action and Defendants’ engagement of Mr.

Brown on or about August 12, 2019. In support of the hours claim to this point in

the litigation (85.2), Defendants have submitted Mr. Brown’s detailed time sheets,

as Exhibit 2 to his declaration. The time-entries are largely self-explanatory and

show where Mr. Brown exercised billing judgment to not bill time actually spent

on the case. The following further supports the reasonableness of the efforts

undertaken:

      1.      Most important, Mr. Brown’s hours, and this fee application, do not

include the substantial lawyer time contributed by two of the Defendants, Craig

Ehrlich and Douglas Schapiro. Mr. Ehrlich and Mr. Schapiro are themselves trial

lawyers with substantial experience in federal court litigation and provided

substantial assistance to Mr. Brown with legal research, editing and drafting

motion papers, and general advice and consultation. As stated by Mr. Brown in his




                                         3
declaration, but for their assistance, Mr. Brown would have had to spend at least

double the amount of time on the matter.

      2.     Though the litigation was frivolous in every respect, and each of the

Plaintiffs’ many filings were either procedurally or substantively deficient (and

usually, both), defeating completely meritless legal arguments, and countering

utterly false statements of fact, in many instances takes more time than countering

claims that are articulated with a modicum of professional skill and asserted in

good faith. This is because countering completely meritless arguments frequently

requires the opposing party (and the Court) to first convert the filing, or argument,

into something that is comprehensible enough to evaluate and then refute. This

was the situation in this case, repeatedly, as Plaintiffs filed papers that made little

procedural or substantive sense, such as the “RICO Case Statement” (Doc. 25), a

filing with no known purpose or effect; Plaintiffs’ “First Amended Complaint,”

(Doc. 31-1), which asserted “claims” on behalf of individuals and companies that

were not even parties to the case and purported to asserts civil claims for violations

of the Georgia criminal code; or “Plaintiff Moreland, Inc.’s Notice of Voluntary

Dismissal with Prejudice,” (Doc. 31), filed by an entity, Moreland, Inc., which was

never even a party to the case. Even though defending this case was made more




                                            4
difficult by Plaintiffs’ complete inability to follow the law and standard federal

practice, Defendants did so efficiently, as reflected in the time entries for the work.

       B. Reasonable Hourly Rate

       A reasonable hourly rate for Defendants’ counsel Bruce P. Brown is $625.

This claimed hourly rate is based on “the prevailing market rate in the relevant

community for similar services by lawyers of reasonably comparable skills,

experience, and reputation.” Norman v. Hous. Auth. of Montgomery, 836 F.2d

1292, 1299 (11th Cir. 1988). Mr. Brown’s academic and professional background

is detailed in his declaration, attached as Exhibit A. He has been representing

clients in complex commercial, regulatory and constitutional cases in state and

federal courts in Atlanta for thirty-four years. When he left McKenna Long &

Aldridge in 2012 to start his own solo practice, Mr. Brown’s hourly rate was $605.

The claimed rate of $625 is supported by the Declaration of Robert Remar, a senior

partner at Rogers & Hardin, attached as Exhibit 1 to Mr. Brown’s declaration.1




1
  Defendants note that Mr. Remar’s declaration was submitted in support of a 42 U.S.C. § 1988
fee application in Curling v. Raffensperger, No. 17-cv-2989-AT, and that Judge Totenberg has
not ruled on the reasonability of the claimed rate, one way or the other.




                                              5
The claimed rate is well beneath the prevailing market rate in Atlanta for counsel

with Mr. Brown’s experience and qualifications.

      At $625 per hour, the amount of attorney’s fees recoverable as a Rule 11

sanction for 85.2 hours of work is $53,250.

      Respectfully submitted this 30th day of September, 2020.


                                      /s/Bruce P. Brown
                                      Bruce P. Brown
                                      Counsel for Defendants
                                      Georgia Bar No. 064460
                                      BRUCE P. BROWN LAW LLC
                                      1123 Zonolite Road NE, Suite 6
                                      Atlanta, GA 30306
                                      Phone: (404) 881-0700
                                      bbrown@brucepbrownlaw.com




                                         6
                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has

been prepared in accordance with the font type and margin requirements of LR 5.1,

using font type of Times New Roman and a point size of 14.


                                            /s/ Bruce P. Brown
                                            Bruce P. Brown




                                        7
                          CERTIFICATE OF SERVICE

      I have this day served counsel of record with a copy of the foregoing pleading

via the Court’s electronic filing system.


      This 30th day of September, 2020.



                                       /s/Bruce P. Brown

                                       Bruce P. Brown




                                            8
E
X
H
 I
B
 I
T


A
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

BHUPENDRA GHANDI and A&Y
FAMILYGROUP INC.,

                     Plaintiffs,
                                               CIVIL ACTION FILE
v.
                                               NO. 1:19-cv-03511-SDG
CRAIG J. EHRLICH, et al.,

                     Defendants.




                   DECLARATION OF BRUCE P. BROWN


      1. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that

the following is true and correct.

      2.     My name is Bruce P. Brown. I am over the age of 18 and competent

to testify. I have personal knowledge of the facts stated in this declaration.

      3.     I represent Defendants in this case. The purpose of this declaration is

to provide evidence relating to Defendants’ claim for attorney’s fees.

      4.     I graduated from Davidson College in 1979. I graduated summa cum

laude from the University of Georgia in 1984. After graduation, I clerked for


                                           1
Judge Edward A. Tamm of the United States Court of Appeals for the District of

Columbia and then for Chief Justice of the United States Supreme Court Warren E.

Burger. I joined Long, Aldridge and Norman (now Dentons) in 1986 and made

partner in 1992. In 2012, I left McKenna, Long & Aldridge and opened my own

firm, Bruce P. Brown Law, LLC.

        5.   When I left McKenna, Long & Aldridge in 2012, my hourly rate was

$605.

        6.   I have substantial experience litigating complex commercial,

regulatory and constitutional cases in state and federal courts. In addition to

representing a number of plaintiffs and defendants in commercial cases involving a

full range of civil claims (class actions, RICO, mergers and acquisitions, fraud,

breach of contract, etc.), I was appointed Special Master by the District Court in In

re Airline Antitrust Litigation, 1:09-MD-02089-TCB, a multi-district class action

antitrust case. In addition, for twelve years (as a Special Assistant Attorney

General) I was co-lead trial counsel for the State of Georgia in the successful

defense of claims brought by the States of Alabama and Florida, and the United

States Army Corps of Engineers, in the “water wars” cases in several District

Courts, Courts of Appeals, and the United States Supreme Court. I currently

represent the plaintiffs in Curling v. Raffensperger, No. 1-17-cv-2989-AT, a


                                          2
Section 1983 case involving the security and constitutionality of Georgia’s election

system.

      7.     Based on my experience, and knowledge of rates charged by other

professionals in this area, a reasonable hourly rate for my time is $625. In the

Curling case, cited above, Plaintiffs have pending a Section 1988 request for fees

as successful parties. In the Curling case, the hourly rate that I am seeking is also

$625. In support of that hourly rate in the Curling case, Plaintiffs filed the

Declaration of Robert Remar, a senior partner at Rogers & Hardin. A copy of Mr.

Remar’s Declaration in the Curling case is attached hereto as Exhibit 1. I note that

Judge Totenberg in the Curling case has not ruled on Plaintiffs’ fee application or

made a finding (one way or the other) as to the reasonableness of the rates sought.

      8.     Attached as Exhibit 2 is a true and correct record of my time on this

matter. I record my time regularly. I use billing software called “CLIO,” and the

spreadsheet that is attached as Exhibit 1 is generated as a “csv” export from the

CLIO program.

      9.     When I record my time, I do not include time that I spend on

administrative or secretarial tasks that would in a larger firm be undertaken by

employees who do not charge by the hour. In addition, after I record my time, I




                                           3
will use my judgment to reduce the amount of time recorded to reflect

inefficiencies or other circumstances.

       10.   In this case, two of my clients, Craig Ehrlich and Douglas Schapiro,

are very skilled federal court trial lawyers. Both Mr. Ehrlich and Mr. Schapiro

have provided substantial assistance and support, from legal research, to reviewing

and editing draft papers, to providing overall advice and assistance. But for the

efforts of Mr. Ehrlich and Mr. Schapiro, for which Defendants do not seek

compensation, I would have had to spend double the amount of time that I spent on

this case, and the quality of the work, despite my efforts, would not have been

nearly as good.

       11.   The overall amount of time that I spent on this case is reasonable

based on my experience in many other cases. Defendants avoided substantial

additional fees by ensuring that the case did not reach discovery and by not

themselves initiating unnecessary motions practice. Instead, Defendants focused

on defeating the onslaught of Plaintiffs’ various filings – many procedurally

improper and most completely frivolous, as detailed in this Court’s Order (Doc.

50).

       12.   Through the filing of this submission, after exercising billing

judgment, the numbers of hours that I have spent on this case totals 85.2. At $625,


                                          4
this entitles Plaintiffs to an award of $53,250 for my time. I have not incurred any

out-of-pocket expenses. The Westlaw fees for the work that I have done in this

case are substantial, but those costs are included in my $625 rate.

      13.    This 29th day of September, 2020.




                                 ______________
                                 Bruce P. Brown




                                          5
Case 1:20-cv-02118-MHC Document 39 Filed 07/31/20 Page 20 of 67




                                                                  E
                                                                  X
                                                                  H
                                                                   I
                                                                  B
                                                                   I
                                                                  T



                                                                  1
                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION



   DONNA CURLING, ET AL.,

        Plaintiffs,                             Civil Action File No.
                                                1:17-CV-2989-AT
   V.


   BRAD RAFFENSPERGER, ET AL.,

        Defendants.



                      DECLARATION OF ROBERT B. REMAR


         1.    My name is Robert B. Remar. I make this declaration pursuant to 28

U.S.C. § 1746 in support of the hourly rates requested by the Coalition Plaintiffs'

counsel in Coalition Plaintiffs' Motion For An Award Of Attorney's Fees And

Costs in the above-captioned matter.

        2.     I am a 1974 graduate of Boston College Law School and a member in

good standing of the State Bar of Georgia since 1974. I am admitted to practice in

the Supreme Court of the United States, the United States Courts of Appeals for

the Eleventh and Fifth Circuits, and the United States District Courts for the
Northern, Middle and Southern District of Georgia and the Northern District of

New York. I am also an inactive member of the Bar of the Commonwealth of

Massachusetts.

      3.      I began my law practice in 1974 with the Georgia Legal Services

Program. In 1983 I left Georgia Legal Services Program and practiced in a number

of small firms doing a substantial amount of civil rights, constitutional law and

plaintiff's employment litigation. In 1996 I joined the law firm of Rogers &

Hardin LLP. I am currently a partner at Rogers & Hardin representing both

plaintiffs and defendants in complex commercial litigation matters. I also handle

pro bono civil rights cases from time to time. A complete copy of my biography as

found on the Rogers & Hardin website is attached hereto as Exhibit "A" .

      4.      I have been asked by Coalition Plaintiffs' counsel to review the

reasonableness of the hourly rates they are seeking in Plaintiffs' motion for

attorneys' fees and expenses and to offer an opinion as to the reasonableness of

those hourly rates. The lawyers, their year of law school graduation and their

requested rates are as follows:

           a. Bruce Brown, 1984: $625.00

           b. Gary Ichter, 1984: $625.00

           c. Robert McGuire, 1999: $615.00

                                           2
            d. William Ney, 1999: $450.00

            e. Ezra Rosenberg of the Lawyer's Committee for Civil Rights Under

              Law, 1974: $650.00

            f. John Powers of the Lawyer's Committee for Civil Rights Under Law,

              2013: $400.00

       5.     Based upon my experience and my knowledge of the billing rates of

my firm and other law firms, I am personally familiar with hourly billing rates of

lawyers who practice in the metropolitan Atlanta area, including in the United

States District Court for the Northern District of Georgia.

      6.      In connection with my review of the hourly rates sought by Plaintiffs'

counsel in this matter I reviewed the biographies/curriculum vitae of Messrs.

Brown, Ichter, McGuire, Ney, Rosenberg and Powers. I also reviewed Coalition

Plaintiffs' Special Motion For Award Of Attorneys' Fees And Expenses (ECF 595)

and the Court's August 15, 2019 Order in Curling v. Raffensberger (ECF 579).

      7.      In addition to my general familiarity with billing rates for lawyers

who practice in the Northern District of Georgia, I reviewed declarations and

motions for attorney's fees in two recent class actions filed in the Northern District

of Georgia where I represented the Defendants. In Arby 's Restaurant Group, Inc .

Data Security Litigation Consolidated Consumer Case, Case No. 1: 17-CV-103 5-

                                           3
WMR, Plaintiffs' counsel sought to recover fees based upon a percentage of the

common fund. In support of their fees motion Plaintiffs' counsel submitted

declarations setting forth their standard hourly rates. The Barnes Law Group

hourly rates for partners were from $550.00 to $750.00 per hour and $350.00 per

hour for an associate. The hourly rate for the partners at Morgan & Morgan were

$864.00 to $950.00, and for Evangelista Worley, $775.00 per hour for partner

time. In TS. Kao, Inc. d/b/a Lucky Seven v. North American Bancard, LLC, et al.,

Civil Action No. 1: 16-CV-04219-SCJ, Plaintiffs' counsel also sought a percentage

of the common fund for their fee award. In support of that fee request Kenneth

Canfield of Doffermyre, Shields, Canfield & Knowles, LLC stated that his hourly

rate was $1,000.00. The Chicago firm of Dicello, Levitt and Gutzler reported

hourly rates for partners from $750.00 to $985.00 with associate and senior

counsel rates from $500.00 to $680.00 per hour. While the Arby 's and TS. Kao

cases were consumer/merchant class actions, the Curling v. Raffensberger case

was certainly of equal complexity and importance. This is in contrast to the

Court's Order in Georgia State Conference of the NAACP, et al. v. Kemp, et al.;

Civil Action No. l:78-CV-1397-TCB (ECF 52) where the Court accepted the

requested hourly rates but adjusted the loadstar because the National Voter

Registration Act claims were not particularly complex.

                                         4
      8.     In connection with my review of the reasonableness of Plaintiffs'

counsels' hourly rates I also reviewed hourly rate information from the online

billing rate database of the Fulton County Daily Report. That data shows hourly

billing rates from 2006 through 2014. I also reviewed the February 24, 2014

edition of The Fulton County Daily Report that listed 2013 hourly rates for Atlanta

lawyers. That list was compiled from cases filed in the Bankruptcy Court for the

Northern District of Georgia and other federal courts. I am familiar with a number

of the lawyers listed whose practice area includes complex litigation. That data

confirms that the rates sought by Plaintiffs' counsel here are within the range of

rates charged for comparable work in the Atlanta metropolitan area.

      9.     Based upon my experience and my review of the above-referenced

sources it is my professional opinion that the hourly rates sought by Plaintiffs'

counsel in this litigation are well within the reasonable range of rates charged by

attorneys of comparable skills and experiences practicing in the Atlanta

metropolitan area, including in the United States District Court for the Northern

District of Georgia.

      10.    My opinion is further supported by my personal knowledge of Mr.

Brown and his legal skills. In particular, Mr. Brown and I worked together in

defending a challenge to the award of the Georgia statewide health benefit plan,

                                          5
litigation that involved tens of millions of dollars. I also know Mr. Ichter by

reputation as a highly skilled litigator. My firm has also litigated against Mr.

Ichter. As the Vice President and Treasurer of the American Civil Liberties Union

I am familiar with the work of the Lawyer's Committee for Civil Rights Under

Law, particularly its voting rights work.

       11.    Pursuant to 28 U.S.C. § 1746 I declare under the pains and penalties

of perjury that the foregoing is true and correct.

      This   J_+"-
               day of October,   2019.




                                            6
E
X
H
 I
B
 I
T


A
10/12/2019



                                                                                                                                        Keyword                              r    I
   ROGERS                 & HARDIN                                                                                                     Advanced Search

                                                           ATTORNEYS                 PRACTICES                  NEWS AND INSIGHTS       ABOUT US                    CAREERS



                                                     Robert B. Remar

                                                                                                                                       Best Lawyers
                                                     Partner
                                                     T: 404.420.4631
                                                     F: 404.230.0966

                                                     rremar@rh-law.com                                                                     f RANKED IN •
                                                     v-Card
                                                                                                                                          ~ Chambel's~
                                                                                                                                          ~     US.-\ J
                                                                                                                                             •, 2019,•




   OVERVIEW                                                                                                                            Practices

   Robert B. Remar is a partner with Rogers & Hardin LLP. In his more than 44 years of practice he has handled numerous complex,       Class Actions
   high profile litigation matters. He has tried scores of cases to juries in both state and federal courts. His practice focuses on   Complex Business Litigation
   complex commercial and business disputes, employment, administrative law, health care, class actions and civil                        Contract Disputes
   rights/constitutional law. He also acts as an arbitrator and mediator. He is a Fellow of the American College of Trial Lawyers.       Business Torts and RICO
                                                                                                                                       Civil Rights and Constitutional Law
   Mr. Remar is selected by Best Lawyers in America as the 2018 Atlanta "Lawyer of the Year" in Administrative/Regulatory law. He      Energy Law
   was also selected as the 2015 Atlanta "Lawyer of the Year" in Administrative/Regulatory law and, in 2014, as Atlanta "Lawyer of
                                                                                                                                       Insurance-Related Litigation
   the Year" in First Amendment law.
                                                                                                                                       Restrictive Covenants, Trade Secrets and
                                                                                                                                       Proprietary Information
   For 12 years Mr. Remar was an Adjunct Professor teaching litigation at Georgia State University College of Law and for 13 years
   his practice included serving as the Hearing Officer for the Georgia Public Service Commission. He has been on the National Board   Intellectual Property
                                                                                                                                         Protection of Trade Secrets and
   of Directors of the American Civil Liberties Union for 31 years and currently serves as Vice-President, Treasurer, and Secretary.
                                                                                                                                         Proprietary Information
                                                                                                                                       Professional Liability and Disciplinary
   REPRESENTATIVE EXPERIENCE
                                                                                                                                       Proceedings
   ‒ Mr. Remar and a team of Rogers & Hardin attorneys represent SouthStar Energy Services, Georgia’s largest natural gas marketer       Legal Malpractice Defense
     with operations in ten states, in all aspects of its business, including litigation, contract and regulatory matters                Mental Health Professionals

   ‒ Part of the Rogers & Hardin team defending nationwide class actions involving credit card processing fees.                        Administrative Law

   ‒ Has represented one of the country’s largest insurers in numerous complex matters, including commercial disputes and coverage     Health Care Litigation

     issues                                                                                                                            Appellate

   ‒ Part of the Rogers & Hardin defense team that represented one of the country’s largest manufacturers of building products in      Employment Law
     product liability claims. Won motions to dismiss state-wide class actions in Florida and North Carolina.                            Employment Discrimination Litigation

   ‒ Lead a Rogers & Hardin team in filing amicus briefs in the Supreme Court and the Eleventh Circuit in the Georgia-Florida "water
                                                                                                                                       Assistant
     wars" cases.

   ‒ Co-counsel in the defense of financial institutions and consumer consolidated class actions involving a card payment data         Susan Mathis
     breach                                                                                                                            Direct 404.954.7526
                                                                                                                                       smathis@rh-law.com
   ‒ Successfully represented the majority owners in a three week trial regarding ownership of the Atlanta Hawks, Atlanta Thrashers
     and the rights to the Philips Arena
                                                                                                                                       Education
   ‒ Defended a former director in a multi-party Delaware Chancery Court derivative action seeking over $120 million for alleged
     breach of fiduciary duty                                                                                                          J.D., Boston College, 1974
                                                                                                                                       B.A., University of Massachusetts, 1970
   ‒ Represents health care professionals in licensing board complaints
   ‒ Defended county and county officials in highly contentious and publicized federal court jury trials involving civil rights and
                                                                                                                                       Bar Admissions
     employment claims

   ‒ Successfully defended a county Board of Elections in a challenge to the election of the County Commission Chair and               Georgia, 1974

     successfully defended another county Board of Elections in the District Court and Court of Appeals in a redistricting challenge   Massachusetts, 1975, Inactive

   ‒ Along with a team of Rogers & Hardin attorneys successfully represented then Georgia Attorney General Thurbert Baker in a suit    United States Supreme Court, 1981
     brought by the Governor seeking to compel the Attorney General to dismiss an appeal pending in the United States Supreme          United States Court of Appeals for the
     Court                                                                                                                             Fifth Circuit, 1978

   ‒ Successfully represented in-town Atlanta neighborhoods in the contentious Presidential Parkway litigation                         United States Court of Appeals for the
                                                                                                                                       Eleventh Circuit, 1981
   ‒ Co-counsel in the successful defense of “yield spread premium” class actions against Bank of America and Chase Manhattan
                                                                                                                                       United States Court of Appeals for the
     Mortgage Corporation
                                                                                                                                       Second Circuit, 1995
   ‒ Co-lead counsel to the plaintiff class in the ground-breaking “prime rate” case Kleiner v. First National Bank of Atlanta
                                                                                                                                       United States District Court Northern
   ‒ Represented the plaintiff class in a four-week §1983 “anti-slapp” jury trial, one of the first in the country to be tried         District of Georgia, 1979

https://www.rh-law.com/Attorneys/RobertBRemar                                                                                                                                     1/3
10/12/2019
   ‒ Represented a nationwide class of women and children recipients of federal supplemental food benefits and three members of          United States District Court Middle District
     Congress challenging the Reagan administration’s “impoundment” of federal funds. The D.C. District Court issued an injunction       of Georgia, 1982

     directing release of the funds                                                                                                      United States District Court Southern
                                                                                                                                         District of Georgia, 1974
   ‒ Represented the plaintiff class in a constitutional challenge to Georgia’s civil commitment procedures for persons found not
     guilty by reason of insanity                                                                                                        United States District Court Northern
                                                                                                                                         District of New York, 1992
   ‒ Represented the plaintiff class in a constitutional challenge to the fee system for the compensation of small claims court judges

   PROFESSIONAL & COMMUNITY ACTIVITIES
   ‒ Fellow, American College of Trial Lawyers

   ‒ Member, Atlanta International Arbitration Society

   ‒ Hearing Officer (Administrative Law Judge), Georgia Public Service Commission 1984-1997
   ‒ Adjunct Professor (Litigation), Georgia State University College of Law 1984-1996

   ‒ Member, Bar Council, U.S. District Court, Northern District of Georgia 1996-1999

   ‒ Board of Directors, Federal Defender Program, U.S. District Court, Northern District of Georgia 2002-2007 (Chair 2006-2007)
   ‒ Special Assistant Attorney General, State of Georgia 1987-1997, 2003-2005

   ‒ Vice-President, Treasurer, and Secretary, National Board of Directors, American Civil Liberties Union (Board Member since 1986)

   ‒ President, American Civil Liberties Union of Georgia 1985-1987
   ‒ Board of Experts (in civil rights), Lawyers Weekly, Lawyers Weekly Publications (Boston, Mass.) 1985-1993
   ‒ Board of Directors (Former Chair), Georgia Appellate Practice and Educational Resource Center, Inc. 1987-
   ‒ President, Georgia Consumer Center, Inc. 1988-1991

   ‒ Board of Directors and President, Georgia Center For Law In The Public Interest 1992-1995 (now Greenlaw)

   ‒ Georgia Consumer Advisory Board (By Appointment of the Governor) 1982-1983
   ‒ Georgia Energy Regulatory Reform Commission (By Appointment of the Governor) 1980-1982

   ‒ Chair, Access to Civil Justice Committee, American Bar Association Individual Rights and Responsibilities Section 1983-1997

   ‒ State Bar of Georgia Special Committee on Post-Conviction Proceedings 1985- 2014 (Chair 1991- 2014)
   ‒ State Bar of Georgia Indigent Defense Committee 1999-

   ‒ Chair, Individual Rights Section, State Bar of Georgia 1981-1983

   ‒ Co-Chair, Consumer Rights and Remedies Committee, State Bar of Georgia 1979-1983
   ‒ State Bar of Georgia Special State Tort Claims Act Committee 1991-1992

   ‒ Board of Trustees, The Institute of Continuing Legal Education in Georgia 1981-1982
   ‒ Member, State Bar of Georgia Advisory Committee On Legislation 1995-1996

   ‒ Member, City of Atlanta Board of Ethics 2002-2005

   ‒ Board of Advisors, American Constitution Society, Atlanta Chapter
   ‒ Master of the Bench, Lamar Inn of Court, American Inns of Court

   ‒ American Bar Association

   ‒ Atlanta Bar Association
   ‒ Federal Bar Association
   ‒ Lawyers Club of Atlanta


   SPEECHES & PRESENTATIONS
   ‒ Chair and Presenter, “Ethics For In-House Counsel,” Georgia Chapter, Association of Corporate Counsel (2014)

   ‒ Panelist, “Practicing Psychiatry: A Moral Adventure,” Georgia Psychiatric Physicians Association 2014 Winter Meeting
   ‒ "Pretrial and Trial Conduct Dilemmas", Lamar Inn of Court (2014)

   ‒ Issues of Special Importance To Mental Health Professionals, Fundamentals of Health Care Law, Institute of Continuing Legal
     Education In Georgia (2008- 2018)

   ‒ “Courts and Secrecy”, Lamar Inn of Court (2011)
   ‒ Issues of Legal Privilege And Psychologist Ethics, DeKalb Bar Association Family Law Section (2017)

   ‒ Panelist, Genesis and Persistence in Advocacy for Peace, Muted Voices Symposium, National World War I Museum and Memorial
     (2017).

   ‒ Co-Author, Law and Mental Health Professionals: Georgia (APA Press 1996)

   PROFESSIONAL RECOGNITION
   ‒ Recipient of ACLU of Georgia 2018 Lifetime Achievement Award
   ‒ Recipient of Justice Robert Benham Award For Community Service presented by the State Bar of Georgia, 2018

   ‒ Fellow, American College of Trial Lawyers
   ‒ Vice-President, Treasurer, and Secretary, American Civil Liberties Union


https://www.rh-law.com/Attorneys/RobertBRemar                                                                                                                                           2/3
10/12/2019                                                                              Rogers & Hardin | Robert B. Remar
   ‒ The Best Lawyers In America®: 2018 Atlanta "Lawyer of the Year" in Administrative/Regulatory Law, 2015 Atlanta "Lawyer of
     the Year" in Administrative/Regulatory Law, 2014 Atlanta "Lawyer of the Year" in First Amendment Law. Also recognized in Bet-
     the-Company Litigation, Commercial Litigation, Litigation - Labor & Employment, Litigation - Regulatory Enforcement (SEC,
     Telecom, Energy)

   ‒ Legal Leader Chambers USA: General Commercial Litigation
   ‒ Georgia Super Lawyers 2017: General Litigation, Business Litigation, and Administrative Law
   ‒ Benchmark Litigation: Listed as Local Litigation Star in Georgia
   ‒ Who’s Who In America
   ‒ Who’s Who In American Law
   ‒ Georgia Best Lawyers 2016: Administrative/Regulatory Law, Bet-the-Company Litigation, First Amendment Law, Labor and
     Employment


   RECOGNITIONS                                                                                                             View All

   August 2019
   The Best Lawyers in America® Recognizes 14 Rogers & Hardin Attorneys
   April 2019
   Rogers & Hardin Recognized in 2019 Chambers USA Guide

   February 2019
   12 Rogers & Hardin Partners Recognized by Super Lawyers in 2019

   November 2018
   U.S. News - Best Lawyers® "Best Law Firms" Recognizes Rogers & Hardin

   October 2018
   Rogers & Hardin Receives 2019 Benchmark Litigation Highly Recommended Ranking



   Copyright 2019 Rogers & Hardin LLP. All Rights Reserved.
   Home      Attorneys    Practices    News and Insights      About Us   Careers                                   Search   Contact Us   Site Map   Disclaimer    Privacy Policy      Remote Access
   2700 International Tower 229 Peachtree Street NE Atlanta, GA 30303 T: 404.522.4700
                                                                                                                                                                 POWEli!eo BY"   e   coflTEIIT   P1L01 .   I




https://www.rh-law.com/Attorneys/RobertBRemar                                                                                                                                                              3/3
E
X
H
 I
B
 I
T

2
          Bruce P. Brown Law LLC: Time Auust 12, 2019 through September 29, 2020


Date          Hours                                       Description
                            Review complaint; legal research on RICO claims (1.5): draft
                      1.5
8/12/19                     engagement agreement (not billed).
                            Review and analysis of extensive D. Schapiro memorandum (1.5);
                       2
8/13/19                     conference call with D. Schapiro and C. Ehrlich (.5).
                            Telephone discussion with opposing counsel about waiver and
                      0.6   extension; email to C. Ehrlich regarding same; emails regarding
8/23/19                     Rule 11 sanctions.
                            Review, revise and transmit consent motion and acknowledgment to
                            C. Carter; edit and file papers; call R. Jaffee (left message);
                      1.6   extensive telephone conversation with AJC Reporter C. Joyner about
                            Plaintiffs' defamatory allegations and discussion with C. Ehrlich
8/28/19                     regarding same.
                            Telephone call with lawyer H. Foster about his expertise in
                      0.3
8/29/19                     defending RICO cases
                            Revise declaration for R. Jaffe and his clients; emails with C. Ehrlich
                       1
 9/9/19                     regarding same.
                            Review and analysis of C. Ehrlich draft motion to dismiss; email to C.
                      2.8   Ehrlich on sequencing of Raney arguments and Jaffe declarations;
9/10/19                     further work on Jaffe documents.
                            Emails regarding H. Elkhalil's inability to represent the plaintiffs
                       1    because he will be a material witness and whether and when to file a
9/11/19                     motion for disqualification; work on motion to dismiss.
                            Continue working on brief in support of motion to dismiss; email to
                      2.3   D. Schapiro and C. Ehrlich about obtaining evidence from clients;
9/13/19                     email to R. Jaffe.
                            Legal research on whether and when named plaintiffs must have
                      2.5   standing for class action to proceed; email to clients regarding same;
9/14/19                     further work on brief.
                            Finalize T. Vuong declaration and email R. Jaffe; work on brief in
                      2.8   support of motion to dismiss; further research on res judicata; further
9/16/19                     work on matter.
9/17/19               3.5   Draft brief in support of motion to dismiss.
                            Extensive work on motion papers, including drafting motion,
                            drafting brief, circulating draft papers, emails about clients'
                       4
                            comments on brief, edit, circulate again and further revisions,
9/18/19                     complete, finalize and file papers (actual time 4.5).
                            Action to mitigate reputational injuries caused by litigation,
                            including drafting and revising email to Law 360 reporter E. Cueto
                      2.2   with copy of R. Jaffe August 20, 2019 email; review draft Rule 11
                            motion and multiple emails with D. Schapiro and C. Ehrlich about
9/19/19                     same.
           0.3 Review H. Elkhalil's defamatory letters to other defense lawyers and
 9/20/19       discuss C. Ehrlich's appropriate response; further work on matter.
               Review emails from opposing counsel; email to C. Ehrlich about
           0.1
 9/22/19       contacting pro se defendants.
               Revise letter to H. Elkhalil; revise and finalize Rule 11 motion; email
           1.2
 9/23/19       to C. Ehrlich and D. Schapiro.
               Edits to motion to disqualify and emails to D. Schapiro and C. Ehrlich
           1.2
 9/24/19       regarding same.
               Review, revise and file Motion to Disqualify, and related emails with
             2
 9/27/19       clients.
               Review draft Rule 11 Motion and email notes about the motion to D.
           0.2
 9/29/19       Schapiro regarding same.
               Review file and draft email to clients regarding deadlines for
           0.3
 9/30/19       responses and resplies.
 10/8/19   3.7 Draft reply brief in support of motion to dismiss.
               Revise draft of reply brief and circulate to C. Ehrlich and D.
           0.7
 10/9/19       Schapiro.
               Review comments on draft reply; additional legal research on cases;
           1.9
10/11/19       edit and circulate brief.
               Review comments on draft reply brief, generate new version, email
             1 to clients; email to clients about why advisability of changes to Rule
10/14/19       11 brief.
               Review proposed revisions to Rule 11 motion; additional
             1 consideration about whether to revise motion and emails regarding
10/16/19       same.
               Emails with clients about finalizing Rule 11 motion; gather and
           0.6
10/17/19       review exhibits; finalize and file motion papers.
               Work on reply brief in support for motion to disqualify, including
             2
10/24/19       review draft, revise, circulate, additional editing, finalize and file.
               Review plaintiffs' filings; prepare memorandum for clients about
           2.5 plaintiffs' filing and advise regarding possible responses; draft,
10/31/19       revise and file suggestion of death.
               Telephone conference with D. Schapiro and C. Ehrlich about filing
               motion to strike all non-compliant pleadings filed by Plaintiffs; work
           1.8 on motion to strike; legal research lack of "RICO Case Statement"
               requirement in Northern District of Georgia; emails to clients
 11/1/19       regarding same; telephone call with C. Ehrlich.
               Revise and finalize motion for extension of time to respond to motion
           0.5
 11/4/19       for class certification.
 11/5/19     0 Extensive discussion with reporter on matter (not billed).
               Telephone call with Moreland, Inc. and discussion with C. Ehrlich
           0.1
 11/6/19       regarding same.
 11/7/19   0.8 Further work on matter, including reviewing files and deadlines.
               Revise, circulate, finalize and file Motion to Strike and Response to
           1.4
11/10/19       Motion to Amend.
                          Email to Ms. Jones (Judge's clerk) about extension of time to reply to
                    0.2
11/11/19                  motion for class certification; emails to clients regardings same.

                    0.6 Review new filings by plaintiff, including new motion for amendment
11/12/19                (.3); draft and revise certificate of interested persons (.3)
                        Outline, draft, review, revise, circulate, revise and finalize Reply
                    4.5
11/14/19                Brief in Support of Rule 11 Sanctions.
                        Review Plaintiffs' Second Motion to Amend and consider response;
                    2.5 email to clients regarding same; work on draft response (actual time
11/20/19                2.5 plus).
                        Continue drafting, revise, finalize, circulate, revise, finalize and file
                      3
11/22/19                Brief in Response to Motion to Amend (actual time well over 3).
                        Research abusive litigation statute, 51-7-84; email to clients
                        regarding same; confer with clients regarding more recent
                    1.5
                        sanctionable filings; revise abusive litigation notice (all 1.5); finalize
 12/2/19                letters (not billed).
                        Review TRO papers; legal research rules about contacting putative
                        class members; legal research about Rule 4.2(a) and abusive
                    2.5
                        litigation statute; review Markowitz case; emails to client regarding
12/11/19                same.
                        Draft and circulate email to Ms. Jones; further work on response to
                    0.2
12/12/19                TRO.
12/13/19              2 Additional work on response to TRO (actual time over 2.5).
12/14/19            1.9 Work on response to TRO (actual time 2.5 plus).
12/15/19            2.5 Work on response to TRO.
12/16/19              3 Further work on response to TRO.
12/17/19            1.5 Prepare for hearing.
                        Additional prepare for hearing; meet with C. Ehrlich and D. Shapiro
                    1.5 before hearing; attend hearing and argue case; brief legal research
12/18/19                for proposed order.
12/19/19            0.3 Revise C. Ehrlich draft proposed order, circulate, finalize and file.
                        Telephone discussion with D. Schapiro and C. Ehrlich about court's
                    0.5
 9/24/20                decision and petition for fees; initial work on submission.
                        Review court's order (.3); start preparing fee submission (.5); review
                    2.6
 9/25/20                time sheets and draft affidavit (1.8)
                        Draft fee petition and legal research regarding standards (1.3);
                        revise declaration (.3); circulate draft papers, consider comments
                      3
                        relating to fee application and edit papers (1.0); finalize papers (.4)
 9/29/20                and file.

Total              85.2
Rate              $625
Fee Total   $53,250.00
